Response to Applicant’s Arguments
	Applicant’s arguments filed 11/04/2021 have been fully considered and they are persuasive.
Reason for Allowance
	The following is an examiner’s statement of reasons for allowance: generate the pre-interventionally generated model comprising a simulated intra- interventional state of the examination object and an instrument in the examination object provided to be used in a respective intervention on a basis of a pre-interventional image data set of the examination object;  determine, with the pre-interventionally generated model, at least one of a simulated course line of an anatomical feature of the examination object in a region of the instrument or a simulated course line of the instrument; determine, with the at least one intra-interventional live image, an actual intra- interventional course of the instrument; register the pre-interventionally generated model with the at least one intra- interventional live image using at least one of the simulated course lines and the actual intra- interventional course of the instrument; and adapt the pre-interventionally generated model to the at least one intra-interventional live image by minimizing a line distance metric of a cost function for a distance between at least one of the simulated course lines and the actual intra-interventional course of the instrument.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645. The examiner can normally be reached M-F 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Tryder can be reached on (571) 270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHU K NGUYEN/Primary Examiner, Art Unit 2616